Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 24, 2021. Claims 2-4, 9-11, and 16-17 are canceled. Claims 1, 5-8, 12-15, and 18-20 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 1, 5, 8, 12, and 15-18 is withdrawn.

II.	Rejections - 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejections under 35 USC § 112. The rejections under 35 USC § 112 to claims 1-20 are withdrawn.

III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 24, 2021 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.




Claim Objections
Claim 15 is objected to because of the following informalities: lines 4-9 recite the following limitations which appear to be duplicative and included in the amended claim as the result of a typographical error: 
“determining a first interest classifier for a first user account of an online marketplace system, the first interest classifier determined using profile data of the first user account as input into a first interest extraction model, the first interest extraction model having been trained using labeled training profile data from multiple user accounts of the online marketplace system; 
selecting a first content item for the first user account based on at least the first interest classifier”. 
Appropriate correction is required. Examiner suggests removing these limitations from the claim. 














Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

















Claims 1, 5-8, 12-15, and 18-20 are rejected under AJA 35 U.S.C.103 as being unpatentable over Gopinath et al., U.S. 20110066497 A1 ("Gopinath") in view of Perkowitz et al., U.S. 20140032452 A1 ("Perkowitz") in view of Vij et al., U.S. US 2019/0244253 A1 ("Vij"). 


Regarding claim 1, Gopinath discloses a method comprising: determining a first interest classifier and a second interest classifier for a first user account of an online marketplace system, the first interest classifier indicating a level of interest in a first classification category and the second interest classifier indicating a level of interest in a second classification category, the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction . . . model . . . (Gopinath: [0070-0071], [0074-0077], [0102] - cohort analysis ["a first interest extraction model"] can be used to identify groups of users who exhibit similar behaviors over a set of interactions. More specifically, users' characteristics, their carefully elicited preferences, and a history of their ratings of the items are maintained in the user profile 664. Each individual user can then be assigned to one or more cohort groups ["first interest classifier"]". Examiner notes that [“second interest classifier”] and [“second classification category”] are taught by the above cited paragraphs because “user can then be assigned to one or more cohort groups”. In addition, [0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])”), . . . selecting a first content item from a set of content items for the first user account based on at least the first interest classifier and the second (Gopinath: [0070-0071], [0075-0077], [0102 ]- "Each individual user can then be assigned to one or more cohort groups ["first interest classifier"], for which cohort-specific recommendations ["a first content item"] (e.g., in the form of editorial lists) can be generated based on cohort parameters . In addition, [0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])”"); causing presentation of the first content item on a client device associated with the first user account, the first content item presented via a first channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented . . . initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a first channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the first content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock");  receiving, from the client device, a request to access the online marketplace system, the request having originated from the first content item presented on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks ["a request to access the online marketplace system"] on the advertisement 375 ["the first content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); selecting at least a first product recommendation based on the first interest classifier, the second interest classifier ([0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])"), and the first content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items ["a first product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); generating a landing webpage of the online marketplace system, the landing webpage including the first product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 [" a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and causing presentation of the landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 
(Perkowitz: [0114], [0122-0137]- "Once behavior data and personality data from the baseline user group has been collected, it is encoded to be fed to a learning algorithm. Each member's behavior is represented as a series of visits, each identifying features of the visit that are relevant to the personality traits that the system is attempting to learn ... Once the visits are encoded, summary statistics about the corresponding features can be computed for each member of the baseline group ... Once each member is encoded as a set of features and a set of personality classifications has been determined, standard machine learning algorithms can be applied to learn a model that predicts the latter from the former. Each personality dimension is treated as an independent class to be learned. The result of this process is a predictive model for each personality dimension ([“first classification category”] and [“second classification category”]); the models take the above computed statistics as input and output estimates of a user's affinity with each personality trait [“set of labels”]. Thus, the personality module 620 has been initialized using the baseline user group."). This known technique is applicable to the recommendation method of Gopinath as they share characteristics and capabilities, namely they are directed to generating recommendations based on profile data.
(Perkowitz: [0114]).
Gopinath fails to explicitly disclose the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model, . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category. However, Vij does teach the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model (para [0128] lines 1-19 and para [0132] lines 1-16; see also fig 4 element 450, para [0024] lines 1-13, and para [0029] lines 1-7), . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system (para [0119] line 1 – para [0122] line 10; see also fig 4 elements 430-440, para [0024] lines 1-13, para [0029] lines 1-7, and para [0107] lines 1-12), the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category (para [0107] lines 1-12; see also para [0024] lines 1-13, and para [0029] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vij into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Vij teaches: 
Machine learning is a field of computer science that gives computers the ability to learn without being explicitly programmed. For example, a machine learning model may be trained on a set of training data, such that the model may be used to process live data to generate useful predictions and/or classifications (para [0002] lines 1-6); 

By using the set of machine learning models to identify prospective targets for the campaign, the digital intelligence platform conserves processing resources and/or network resources that might otherwise be used to identify prospective targets that are unlikely to be receptive to a particular campaign (para [0035] lines 1-6); and 

In this way, digital intelligence platform 230 is able to train the set of machine learning models that are able to identify prospective targets for the campaign. Furthermore, by selectively using generic features and/or contextualized features to process profile information values, digital intelligence platform 230 conserves processing resources and/or network resources relative to an inferior cloud platform that inefficiently processes profile information values in a manner that leads to sparsity and/or overfitting (para [0127] lines 1-9). 

In addition, it would have been recognized that applying the known technique of the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest 

Regarding claim 5, Gopinath/Perkowitz teaches the method of claim 1, further comprising: selecting a second content item for the first user account based on at least the first interest classifier (Gopinath: [0070-0071], [0075-0077], [0102]- "Each individual user can then be assigned to one or more cohort groups ["first interest classifier"], for which cohort-specific recommendations ["a second content item"] (e.g., in the form of editorial lists) can be generated based on cohort parameters"); and causing presentation of the second content item from the set of content items on the client device associated with the first user account, the second content item presented via a second channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented ... initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a second channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the second content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock").

Regarding claim 6, Gopinath/Perkowitz teaches the method of claim 5, further comprising: receiving, from the client device, a subsequent request to access the online marketplace system, the subsequent request originated from the second content item presented on the client device (Gopinath: [0080-0083], [0110-0111], [0126], Fig. 3A - "When the user clicks ["a subsequent request to access the online marketplace system"] on the advertisement 375 ["the second content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); selecting at least a second product recommendation based on the first interest classifier, the first content item and the second content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250 based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first/second content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items [" a second product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); generating a second landing webpage of the online marketplace system, the second landing webpage including the second product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 [" a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and causing presentation of the second landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 

Regarding claim 7, Gopinath/Perkowitz teaches the method of claim 1, wherein the first content item is selected using the first interest classifier as input into a content recommendation . . . model and the first product recommendation is selected using the first interest classifier and the first content item as input into a product recommendation . . . model (Gopinath: [0070-0071], [0073], [0102] - "the advertising engine 270 forms a ranked list of items to be advertised to the user by modeling the attributes of the individual items obtained as a result of the catalog processing 272. In some examples, the advertising engine 270 may employ a model ["a content recommendation model"] ... ad creation 274 can be carried out as user-driven, context-driven, cohort-driven, or a combination thereof' - "the recommendation engine 680 ["a product recommendation model"] can make use of additional or alternative techniques for finding personalized recommendations to users, either individually or in groups ... ").


Regarding claims 8 and 12-14, all the limitations in machine claims 8 and 12-14 are closely parallel to the limitations of method claims 1 and 5-7 analyzed above and rejected on the same bases.


Regarding claims 15 and 18-20, all the limitations in medium claims 15 and 18-20 are closely parallel to the limitations of method claims 1 and 5-7 analyzed above and rejected on the same bases. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625